Affirmed as modified by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Omeako L. Brisbon appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C. § 1915A(b)(l) (2012). We'have reviewed the record and find no reversible error. However, under the circumstances of this ease, we conclude that the district court should have dismissed Brisbon’s complaint without prejudice, Accordingly, we affirm the dismissal order, with the modification that the dismissal is without prejudice. See Brisbon v. Owens, No. 5:14-ct-03282-H (E.D.N.C. June 24, 2015). We dispense with oral argument because, the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED.